101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Reginald TRAMMELL, Plaintiff-Appellant,v.J. LANFEAR, Hearing Officer, Great Meadow CorrectionalFacility, S. Roberts, Hearing Officer, Great MeadowCorrectional Facility, J. Stinson, Superintendent, T.Coughlin, Commissioner, and Susan Murphy, AssistantCommissioner, Defendants-Appellees.
No. 95-2276.
United States Court of Appeals, Second Circuit.
April 30, 1996.

APPEARING FOR APPELLANT:  Reginald Trammell, Attica, New York, pro se.
APPEARING FOR APPELLEE:  Lew A. Millenbach, Assistant Attorney General of the State of New York, Albany, New York.
N.D.N.Y.
AFFIRMED.
Before VANGRAAFEILAND, MAHONEY and WALKER, Jr., Circuit Judges.


1
This cause came on to be heard on the transcript of the record from the United States District Court for the Northern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.


3
1. Plaintiff-Appellant Reginald Trammell appeals from a judgment entered April 27, 1995 in the United States District Court for the Northern District of New York that dismissed his complaint as frivolous pursuant to 28 U.S.C. § 1915(d).  Trammell commenced this action in the district court by filing a motion for in forma pauperis status and a complaint against Hearing Officers James Lanfear and Stephen Roberts, Superintendent James Stinson, and Thomas Coughlin, Commissioner of the New York State Department of Corrections, asserting claims under the First and Fourteenth Amendments based upon two separate disciplinary proceedings held at the Great Meadow Correctional Facility.


4
2. We affirm substantially for the reasons stated in the report-recommendation of Magistrate Judge Ralph W. Smith, Jr., see Trammell v. Lanfear, Civil No. 94-CV-666 (CGC/RWS), slip op.  (N.D.N.Y. Dec. 6, 1944), which was adopted by the district court, see Trammell v. Lanfear, No. 94-CV-666, order (N.D.N.Y. Apr. 26, 1995).